This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1245

                                 State of Minnesota,
                                      Appellant,

                                         vs.

                               Aaron Benjamin Jacobs,
                                    Respondent.

                               Filed March 9, 2015
                              Reversed and remanded
                                   Kirk, Judge

                            Ramsey County District Court
                              File No. 62-CR-14-1382


Lori Swanson, Attorney General, St. Paul, Minnesota; and

John Choi, Ramsey County Attorney, Thomas R. Ragatz, Assistant County Attorney, St.
Paul, Minnesota (for appellant)

Erik L. Newmark, Jill A. Brisbois, Newmark Law Office, LLC, Minneapolis, Minnesota
(for respondent)


      Considered and decided by Ross, Presiding Judge; Kirk, Judge; and Reilly, Judge.

                       UNPUBLISHED OPINION

KIRK, Judge

      In this pretrial prosecution appeal, appellant State of Minnesota argues that the

district court erred by granting respondent Aaron Benjamin Jacobs’s motion to suppress
evidence obtained as a result of the search of his house. We reverse and remand to the

district court for further proceedings.

                                          FACTS

       On February 27, 2014, the state charged Jacobs with two counts of fifth-degree

controlled substance crime.      The complaint alleged that police officers who were

investigating a traffic accident observed drug paraphernalia and smelled unburned

marijuana inside Jacobs’s house. The complaint further alleged that officers searched

Jacobs’s house after obtaining a search warrant and located approximately 3.25 pounds of

marijuana, several forms of identification in Jacobs’s name, over $14,000 in cash, and

various drug paraphernalia.

       Jacobs moved to suppress the evidence obtained as a result of the entry into his

house and the subsequent search pursuant to a warrant and for dismissal of both counts of

the complaint. Jacobs claimed that the police entered his house without a warrant and

that no exception to the warrant requirement applied. The district court held a contested

omnibus hearing to address the motion.

       St. Paul Police Officer Jamie Lalim testified that on February 25, 2014, he

responded to a call for assistance from Officer Matt Jones, whose squad car was involved

in a collision with another car. When Officer Lalim arrived at the scene of the collision,

another officer was already there talking to Officer Jones, who was stuck inside his squad

car. Officer Lalim testified that the collision “was bad” and Officer Jones’s squad car

appeared to be totaled. Officer Jones appeared confused, but he was able to tell the

officers that a white male had fled the scene.


                                             2
       Officer Lalim checked the other car that was involved in the collision, but there

was no one inside. He called for backup and ran the car’s license plate. Dispatch

informed Officer Lalim that the car was registered to Jacobs, who lived three-and-a-half

blocks from the location of the collision. Officer Lalim went to Jacobs’s address, which

is a single-family home. He first went to the front door of the house, but he concluded

that no one had used that door recently because snow was covering the sidewalk leading

to the front door.    Officer Lalim then went to the house’s south door, which was

accessible from the driveway. Officer Lalim observed what appeared to be fresh blood

on the handle of the door and called for backup officers.

       After the additional officers arrived, they knocked on the door multiple times, but

nobody answered the door. Officer Lalim could see through the kitchen window from his

position at the door and he observed a white male, who was later identified as Jacobs,

walk into the kitchen. Jacobs was naked, swaying back and forth, and appeared to be

confused. One of the officers called their sergeant and asked if they could enter the

house to conduct a welfare check because he believed the person inside the house was

involved in a serious accident and possibly had internal injuries. The sergeant gave the

officers permission to enter.

       One of the officers kicked in the door, overcoming an initial attempt by Jacobs to

hold the door closed.     When the officers entered the house, they found themselves

standing in a small hallway. Jacobs struggled with the officers before an officer was able

to place him in handcuffs. Because the hallway was too small to accommodate Jacobs

and the officers, they entered the kitchen during the struggle. Officer Lalim observed


                                             3
injuries on Jacobs’s hand and the left side of his head. The officers asked Jacobs if he

had been involved in an accident, and he denied that he had. The officers then called for

medics to further assess Jacobs’s medical condition.

       Officer Lalim testified that he smelled a strong odor of marijuana as soon as he

entered the house. When he was in the kitchen after placing Jacobs in handcuffs, Officer

Lalim observed two large baggies in Jacobs’s oven through the oven window. He shined

his flashlight through the oven window to further examine the contents. Officer Lalim

testified that the officers discovered wet jeans, shoes, and a shirt or sweatshirt in the

hallway and they found keys that they believed belonged to the car that was involved in

the collision.   Officer Lalim notified the narcotics unit that he thought there was

marijuana in the oven and the officers obtained a search warrant for Jacobs’s house later

that day.

       The district court granted Jacobs’s motion to suppress.         The district court

concluded that the state met its burden of showing that the police officers’ warrantless

entry into Jacobs’s house was justified by the emergency-aid exception to the warrant

requirement because they “had both objectively and subjectively reasonable grounds to

believe that there was an emergency at hand and an immediate need for the protection of

life or property.” But the district court sua sponte concluded that the search of Jacobs’s

oven was outside the scope of the emergency-aid exception because Officer Lalim shined

his flashlight into the oven to see the marijuana inside the oven. This pretrial appeal by

the state follows.




                                            4
                                     DECISION

       The state may appeal pretrial orders in felony cases under Minn. R. Crim. P.

28.04, subd. 1. “To prevail, the state must ‘clearly and unequivocally’ show both that the

trial court’s order will have a ‘critical impact’ on the state’s ability to prosecute the

defendant successfully and that the order constituted error.” State v. Zanter, 535 N.W.2d
624, 630 (Minn. 1995). Critical impact is shown when “the lack of the suppressed

evidence significantly reduces the likelihood of a successful prosecution.” State v. Kim,

398 N.W.2d 544, 551 (Minn. 1987).          The state need not “show that conviction is

impossible after the pretrial order—only that the prosecution’s likelihood of success is

seriously jeopardized.” State v. Underdahl, 767 N.W.2d 677, 683 (Minn. 2009).

       Here, the charges against Jacobs are based solely on the marijuana and drug

paraphernalia that the police discovered in Jacobs’s house. The suppression of that

evidence results in the dismissal of the charges against Jacobs. Therefore, the state has

demonstrated that the district court’s order granting Jacobs’s motion to suppress evidence

has a critical impact on its ability to prosecute Jacobs successfully. See State v. McGrath,

706 N.W.2d 532, 539 (Minn. App. 2005) (“Because no other evidentiary basis for the

charges in the complaints exists, we conclude that suppression of the evidence seized

from the . . . residence has a critical impact on the state’s ability to prosecute these

cases.”), review denied (Minn. Feb. 22, 2006).

       The state next must prove that the district court’s pretrial order was error. State v.

Baxter, 686 N.W.2d 846, 851 (Minn. App. 2004). “When reviewing pretrial orders, this




                                             5
court may independently review the facts and determine, as a matter of law, whether the

district court erred.” Id.

       The state argues that the district court erred by concluding that the officer’s use of

a flashlight to look into the oven “transformed[ed] a plain-view situation into a search

that requires a warrant or some exception to the warrant requirement.” In response,

Jacobs argues that this court should affirm the district court’s order suppressing the

evidence obtained during the search of his house. Jacobs does not specifically respond to

the state’s argument about the use of the flashlight during the search, other than to argue

that Officer Lalim’s search of the oven exceeded the scope of the officers’ entry into his

house under the emergency-aid exception to the warrant requirement. Instead, Jacobs

argues that the officers’ initial entry into his house was illegal. We first address Jacobs’s

argument because the determination of whether the officers’ warrantless entry into the

house was reasonable affects the reasonableness of the search of the oven.

       Both the United States and Minnesota Constitutions guarantee an individual’s

right to be free from unreasonable searches and seizures. U.S. Const. amend. IV; Minn.

Const. art. I, § 10. “[W]arrantless searches and seizures are per se unreasonable unless

they fall under an established exception.” State v. Hummel, 483 N.W.2d 68, 72 (Minn.

1992). If a warrantless search does not fall within an exception, the fruits of the search

must be suppressed. Id.

       Under the emergency-aid exception to the warrant requirement, police officers, “in

pursuing a community-caretaking function, may enter a house without a warrant to render

emergency assistance to an injured occupant or to protect an occupant from imminent


                                             6
injury.” State v. Lemieux, 726 N.W.2d 783, 787-88 (Minn. 2007) (quotation omitted). It

is the state’s burden to demonstrate that the police officers’ conduct was justified under

the exception.     Id. at 788.   Courts apply an objective standard “to determine the

reasonableness of the officer’s belief that there was an emergency.” Id. The supreme

court noted in Lemieux that many courts apply the following three-prong test: (1) the

police officers “must have reasonable grounds to believe that there is an emergency at

hand and an immediate need for their assistance for the protection of life or property”;

(2) the officers’ primary motivation in conducting the search must not be the intent to

arrest and seize evidence; and (3) the officers must have “some reasonable basis,

approximating probable cause, to associate the emergency with the area or place to be

searched.”   Id.   The supreme court further noted that “assuming that the officers’

subjective motivations are a relevant state-law consideration, a warrantless search

conducted during a criminal investigation does not necessarily preclude application of the

emergency-aid exception so long as one of the motives for the warrantless search

corresponds to an objectively reasonable emergency.” Id. at 790.

       Here, the record establishes that one of the officers’ motives for the warrantless

search corresponded to an objectively reasonable emergency. Officer Lalim went to

Jacobs’s house directly from the scene of what he described as a “bad” two-car collision

that totaled at least one of the cars involved. Officer Lalim had observed that the officer

who was involved in that collision was confused and possibly hurt. When Officer Lalim

arrived at the address of Jacobs, the registered owner of the second car involved in the

collision, he observed blood on the house’s door handle. No one responded to the


                                            7
officers’ multiple knocks at the door and Officer Lalim observed a man through a

window who was naked, swaying back and forth, and appeared to be confused. Under

these circumstances, it was reasonable for the officers to believe that Jacobs had been

involved in the collision, was injured, and needed emergency assistance.

      Jacobs argues that the officers’ entry into the house was “primarily motivated by

intent to arrest and seize evidence,” not to check on his welfare. He contends that this

motivation is demonstrated by the officers’ failure to ask him if he needed assistance or

to call for medical assistance while they were outside the house or to check his medical

condition once they were inside the house.

      But Lemieux does not require a determination of the officers’ primary motivation.

Instead, the Lemieux court noted that one of the motives for the entry must correspond to

an objectively reasonable emergency. 726 N.W.2d at 790. Here, the record establishes

that the officers entered the house to check on Jacobs’s welfare after he failed to answer

their knocks on the door and they observed behavior from him through the window

indicating that he was possibly hurt. The officers did not necessarily need to request

medical assistance for Jacobs until they were able to assess his medical condition in

person. The fact that Officer Lalim saw Jacobs walking around inside the house indicates

that although his medical condition was possibly serious, he was at least mobile. The

reason that the officers placed Jacobs in handcuffs upon entering the house was because

he tried to prevent them from entering and then further struggled with them when they

attempted to place him in handcuffs. Once the officers subdued Jacobs, they assessed his

medical condition and called for an ambulance. Therefore, we conclude that the district


                                             8
court did not err by determining that the officers were justified in entering the house

under the emergency-aid exception to the warrant requirement.

       Finally, we do not consider whether the district court erred by determining that the

officers’ search of Jacobs’s oven exceeded the scope of the officers’ warrantless entry

into the house under the emergency-aid exception because we conclude that the district

court erred by sua sponte considering that issue. The only issue that Jacobs raised in his

motion to suppress was whether the police officers’ entry into his house was illegal.1 The

state therefore did not have notice that the district court would sua sponte consider

whether the police exceeded the scope of the entry under the emergency-aid exception by

using a flashlight to look inside Jacobs’s oven. Because the state did not have notice, it

did not have the opportunity at the suppression hearing to develop the record regarding

the police officers’ actions inside Jacobs’s house or to present oral or written arguments

on the issue. We therefore reverse the district court’s pretrial order granting appellant’s

motion to suppress and remand for further proceedings consistent with this opinion.2

       Reversed and remanded.




1
  The record does not reflect the state’s understanding that Jacobs was also arguing that
the search exceeded the scope of the officers’ entry under the emergency-aid exception to
the warrant requirement. However, if a discussion occurred off the record, the district
court would only need to make an appropriate record on remand that there was such an
understanding.
2
  We do not prejudge what the district court will find on remand after a more thorough
contested omnibus hearing. In fact, the district court may still reach the conclusion that
Officer Lalim’s search of the oven exceeded the scope of the emergency entry into the
house, taking into consideration this court’s opinion in In re Welfare of J.W.L., 732
N.W.2d 332 (Minn. App. 2007).

                                            9